852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ole K. NILSSEN.
No. 88-1264.
United States Court of Appeals, Federal Circuit.
June 20, 1988.

Before EDWARD S. SMITH, NIES and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
The decision of the Board of Patent Appeals and Interferences, affirming the rejection of claims 1, 3-6, 10-15, and 17-20 of patent application Serial No. 532,317 of Ole K. Nilssen, is affirmed on the basis of the board's opinions of November 27, 1987 and January 13, 1988.